DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments against the rejection of claim under 35 USC 101, the Examiner respectfully disagrees. Even though more technical aspects of the invention have been amended into the claims, the additional elements are not configured in a particular manner that would constitute a technological improvement. The “user-side device stores and presenting the index” and presenting the index together with the measurement value are not particular configurations of the technology of an interface. Presenting the measurements results at a proper timing and how this prevents the user from reacting nervously to the measurement value recites an improvement to the abstract idea, not necessarily an improvement to a technology. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and would not integrate the exception into a practical application as a whole. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”

Regarding the arguments against the rejection of claims under 35 USC 102, Examiner agrees and therefore these rejections are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19,21 and 23-30 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 16-25 and 26 are related to systems. Claims 27 and 29 are related to a method. Claims 28 and 30 are related to non-transitory computer readable medium. Accordingly, claims 16-30 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 16 includes limitations that recite at least one abstract idea. Specifically, independent claim 16 recites:

A health-related information management system comprising: 
	A health-related information measurement device; and
A user-side device comprising:
		A touch panel;
A storage; and
A processor that:
receives, from the health-related information measurement device, measurement data including a measurement value and a measurement timing of the measurement value,
receives, via the touch panel, a user input to specify an index that is associated with the measurement value and indicates a factor related to a health- related information of the user,
stores, in the storage, the measurement value and the measurement timing to be associated with the index, 
determines, using the measurement timing and a timing to present a measurement result using the measurement data, whether the measurement data satisfies a pre-set presentation timing condition,
upon determining that the measurement data satisfies the pre-set presentation timing condition, presents, as the measurement result to the user via the touch panel, the measurement value and the measurement timing with the associated index, and upon determining that the measurement data does not satisfy the pre-set presentation timing condition, refrains from presenting the measurement result to the user via the touch panel.

The Examiner submits that the foregoing underlined limitations constitute certain methods of organizing human activity, more specifically “concepts relating to managing human interactions” because “specifying” an index that is associated with the measurement value and indicates a factor related to health information, “determining” whether the measurement data satisfies a pre-set presentation timing condition, and then “presenting” the measurement data that satisfies the condition or refraining from presenting when the data does not satisfy the pre-set presenting timing condition are steps that are used for managing health-related information.

Claims 26-30 recite similar abstract ideas.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., graphical user interface) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract:

Claims 17, 18, 19 recite further describing the timing condition and time that are used to perform the at least one abstract idea. Claims 21 recite the type of information that are measured and indicates at least one state, thus further defining the at least one abstract idea. Claim 23 recites a prediction value based on previous measurements, thus further describing the at least one abstract idea. Claim 24 recites displaying the measurement results as a graph, which can be performed as a step for managing human activities.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A health-related information management system comprising: 
	A health-related information measurement device; and
A user-side device comprising:
		A touch panel;
A storage; and
A processor that:
receives, from the health-related information measurement device, measurement data including a measurement value and a measurement timing of the measurement value (merely data gathering steps as noted below, see MPEP 2106.05(g), additionally see Versata Dev. Group, Inc. v. SAP Am., Inc.,),
receives, via the touch panel, a user input to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f) specify an index that is associated with the measurement value and indicates a factor related to a health- related information of the user,
stores, in the storage, the measurement value and the measurement timing to be associated with the index (merely data gathering steps as noted below, see MPEP 2106.05(g), additionally see Versata Dev. Group, Inc. v. SAP Am., Inc.,), 
determines, using the measurement timing and a timing to present a measurement result using the measurement data, whether the measurement data satisfies a pre-set presentation timing condition,
upon determining that the measurement data satisfies the pre-set presentation timing condition, presents, as the measurement result to the user via the touch panel (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f), the measurement value and the measurement timing with the associated index, and upon determining that the measurement data does not satisfy the pre-set presentation timing condition, refrains from presenting the measurement result to the user via the touch panel (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of the processor, receiving a user input via the touch panel, and use of the touch panel for the measurement result, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). [0067] of Applicant’s Specification recites the use of the processor for the system. [0027] shows the use of the touch panel in the hardware configuration of the system and recite generic, non-specialized computer hardware components.

Regarding the additional limitations of receives, from the health-related information measurement device, measurement data including a measurement value and a measurement timing of the measurement value and stores, in the storage, the measurement value and the measurement timing to be associated with the index, these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of data gathering in a manner that does not meaningfully limit the at least one abstract idea of managing activities (see MPEP § 2106.05(g)). [0064] of Applicant’s Specification notes the steps of “receiving” the measurement data into the system that is used for the steps of specifying an index that is used for the measurement value. [0057] additionally shows the “storing” step that is used for the next determining step of whether the measurements data satisfies a pre-set presentation timing condition. These are pre-solution activities.

Claims 26-30 recite similar additional elements, including a processor, a CRM storing code, and a user-side device. Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to manage health-related information, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 16 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claim 25 recites further the one or more electronic devices that are deemed as merely using a computer to perform the at least one abstract idea. Claim 23 recites a step of receiving a prediction input, therefore recites pre-solution activity.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of the processor, receiving a user input via the touch panel, and use of the touch panel for the measurement result, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). [0067] of Applicant’s Specification recites the use of the processor for the system. [0027] shows the use of the touch panel in the hardware configuration of the system and recite generic, non-specialized computer hardware components.

Regarding the additional limitations of receives, from the health-related information measurement device, measurement data including a measurement value and a measurement timing of the measurement value and stores, in the storage, the measurement value and the measurement timing to be associated with the index, these are merely pre-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of data gathering in a manner that does not meaningfully limit the at least one abstract idea of managing activities (see MPEP § 2106.05(g) and see MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)). [0064] of Applicant’s Specification notes the steps of “receiving” the measurement data into the system that is used for the steps of specifying an index that is used for the measurement value. [0057] additionally shows the “storing” step that is used for the next determining step of whether the measurements data satisfies a pre-set presentation timing condition. These are pre-solution activities.

Claims 26-30 recite similar additional elements, including a processor, a CRM storing code, and a user-side device. Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 16-19,21 and 23-30 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
The following previously cited references do not teach the invention individually nor in combination:
US 2018/0345081 A1 to Lee et al. teaches of managing activities with activity goals and presents data when an activity goal is met, however does not teach of receiving, via a touch panel, a user input to specify an index that is associated with the measurement values and indicates a factor related to a health-related information of the user and further does not teach upon determining that the measurement data does not satisfy the pre-set presentation timing condition, refrains from presenting the measurement result to the user via the touch panel.
WO 2008/142615 A2 to Bongers et al. teaches of a scheduled rules system that can display exercise data to a user in pre-determined criteria, however does not teach of receiving, via a touch panel, a user input to specify an index that is associated with the measurement values and indicates a factor related to a health-related information of the user and further does not teach upon determining that the measurement data does not satisfy the pre-set presentation timing condition, refrains from presenting the measurement result to the user via the touch panel.
NPL “Remote Health Monitoring System through IoT” to Ghosh et al. teaches of health management monitoring systems that use interconnected sensor devices via a network to manage the health of a patient, however does not teach of receiving, via a touch panel, a user input to specify an index that is associated with the measurement values and indicates a factor related to a health-related information of the user and further does not teach upon determining that the measurement data does not satisfy the pre-set presentation timing condition, refrains from presenting the measurement result to the user via the touch panel.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/30/22